              Case 5:18-cr-00258-EJD Document 73-1 Filed 04/25/19 Page 1 of 1




      IN THE SUPREME COURT OF THE STATE OF WASHINGTON



      IN THE MATTER OF THE ADMISSION                                           BAR NO. 23528

                          OF                                                  CERTIFICATE


             STEVEN WALTER FOGG                                                      OF


TO PRACTICE IN THE COURTS OF THIS STATE                                     GOOD STANDING




       I, Erin L. Lennon, Deputy Clerk of the Supreme Court ofthe State of Washington, hereby certify


                                        STEVEN WALTER FOGG


was regularly admitted to practice as an Attorney and Counselor at Law in the Supreme Court and all the

Courts of the State of Washington on February 25, 1994. and is now and has continuously since that date

been an attorney in good standing, and has a current status ofactive.



                                                IN TESTIMONY WHEREOF,I have
                                                hereunto set my hand and affixed
             O                 a
                                o
                                                the seal of said Court this 11^ day of
                                ct              October, 2018.
                                 93




                                                Erin L. Lennon
                                                Supreme Court Deputy Clerk
                                                Washington State Supreme Court
